  8:19-cr-00177-LSC-SMB Doc # 113 Filed: 07/14/20 Page 1 of 1 - Page ID # 371




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:19CR177

       vs.
                                                                   ORDER
MARTHA ACEVEDO CARINO

                      Defendant.


This matter is before the court on the Defendant’s Motion to Continue Trial [112]. Counsel
seeks additional time to finalize plea negotiations with the government. For good cause
shown.

       IT IS ORDERED that the Defendant’s Motion to Continue Trial [112] is granted, as
follows:

      1. The jury trial, now set for July 14, 2020, is continued to August 25, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and August 25, 2020, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      Dated this 14th day of July 2020.

                                          BY THE COURT:

                                          s/Susan M. Bazis
                                          United States Magistrate Judge
